Page | 1 Second Quarter 2011 Earnings Call Page | 2 Statements contained in this news release that are not purely historical are forward- looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, including statements regarding Accuride’s expectations, hopes, beliefs and intentions with respect to future results. Such statements are subject to the impact on Accuride’s business and prospects generally of, among other factors, market demand in the commercial vehicle industry, general economic, business and financing conditions, labor relations, governmental action, competitor pricing activity, expense volatility and other risks detailed from time to time in Accuride’s Securities and Exchange Commission filings, including those described in Item 1A of Accuride’s Annual Report on Form10-K for the fiscal year ended December31, 2009. Any forward-looking statement reflects only Accuride’s belief at the time the statement is made. Although Accuride believes that the expectations reflected in these forward-looking statements are reasonable, it cannot guarantee its future results, levels of activity, performance or achievements. Except as required by law, Accuride undertakes no obligation to update any forward-looking statements to reflect events or developments after the date of this news release. Forward Looking Statements Page | 3 Second Quarter 2011 Earnings ØOpening Comments •CEO Update •Industry Highlights •Focused Priorities ØFinancial Information •Second Quarter Results •2011 Outlook ØQ&A ØClosing Comments Rick Dauch President & CEO Jim Woodward Senior Vice President & Chief Financial Officer Rick Dauch Jim Woodward Rick Dauch Page | 4 Page | 5 Quarter Highlights Opportunities / Good Things •Strong customer volumes: Class 8, Trailer, Improving 5-7 •Acquisition of Camden operation •Completion of raw material “pass through” agreements for 2011 •CEO orientation complete: •Core vs. non-core analysis complete - activity underway •Gunite turnaround plan developed & initiated •North American wheel capacity / CAPEX analysis complete •Gunite AM price increases: AM + 16%; OEM in negotiations •Critical leadership team and skill-set additions Challenges / Bad Things •Continued rise in raw materials: •Steel: up 25% vs. prior year •Aluminum: up 13% vs. prior year •Gunite demand continues to exceed current machining capacity Page | 6 Page | 7 Source: Cass Freight &Ceridian-UCLA Pulse of Commerce Index •June expenditures up 26% year-over-year •June shipments up 5.3% year-over-year •Positive freight movement trend continues Increasing Freight & Utilization •Diesel fuel consumption increased 2.0% year- over-yearin June •Higher fleet utilization is driving replacement demand Page | 8 •More loads needing to be hauled than trucks available •Current level is approximately 3 loads per 1 truck •Industry experts expect capacity to remain tight Source: TransCore, FTR& ACT Freight & Truck Demand •Capacity is anticipated to remain tight •Increased truckload profitability allows fleets to invest in new equipment Page | 9 •Price gap between new & used trucks continues to shrink •Used truck inventories remain tight Source: ACT, FTR,Transport Fundamentals & Transport Capital Partners, LLC Used Truck Market •Financing is only challenging for high risk fleets •Credit availability is expected to continue to improve •Capital is available; lenders are being selective Page | 10 Source: ACT & FTR Build Levels •Class 8 continues to strengthen •Recovery in the medium-duty segment of the market is 18 to 24 months behind •Trailer builds remain strong Page | 11 Raw Material Trends Page | 12 Raw Material Recovery / Pricing §Our existing mechanisms are working and will pass through the higher raw material costs experienced in the first half of the year to our customers. §Negotiations are underway with OEM customers for non-material price increases on our Gunite product; material increases are being passed through §Changes in raw material costs (increases or decreases) are passed through to customers using a three to six month lag. Business Unit OEM Aftermarket Steel Wheels Aluminum Wheels Gunite Brillion Imperial Fabco ü ü ü ü ü ü ü ü ü ü ü ü Page | 13 Page | 14 Strategic Objectives Ø#1-2 globally in wheel-end systems ØROIC > 20% through a cycle Ø>80% of products from CORE products ØBalanced geographical revenues: •40% North America •30% Asia •20% Europe •10% South America Ø>95% retention of personnel ØMaximize ACW share price Share Price Grow Globally Create a Competitive Cost Structure & LEAN Operating Culture Divest Non-Core Assets Fix Core Business & Operations Customer Centric, Technology Leadership Ethical People, Selfless Leaders, Team Oriented Accuride Vision:Accuride will be the premier supplier of wheel-end system solutions to the global commercial vehicle industry Page | 15 Fix & Grow Accuride “Fix” (6-12 months): •Invest to catch up •Clean and organize •Close or fix uncompetitive operations •Rationalize / consolidate capacity •Divest non-core assets •Reassign, release, reduce •Upgrade from outside •Standardize •Understand LEAN “Grow” (12-18 months): •Invest to leapfrog •World class standards •Open new facilities •Build and expand •Acquire “core” assets •Add and expand •Promote from within •Benchmark •Operate LEAN Page | 16 Top Five Priorities 1.Strengthen Organization 2.Fix Gunite Business 3.Improve Steel Wheel Business 4.Grow Aluminum Wheel Business 5.Pursue Strategic Opportunities Page | 17 •Fill critical staffing gaps: •Technical (Product, Process Engineering) •Quality Leadership •Operations (Plant Staff, Supply Chain) •Change structure to create P&L focus, accountability: •Wheels, Gunite & Brillion, Imperial, Fabco •Direct reporting responsibility of Functional Support Staff •Streamline Sales & Marketing: •Added aftermarket resources •Cleaner reporting structure •Establish leadership development program: •Grow next generation of leaders •More P&L focus and developmental assignments Priority 1: Strengthen Organization Page | 18 Action Plan to Fix Gunite Near Term (<3-6 months) •Aftermarket and OE price increases are in place •OEM non-material price increases - in negotiations •Additional price adjustments will be made as raw material prices warrant •Stabilize & upgrade organization and leadership team •Improve daily & weekly operational throughput •Fix scheduling & quality systems •Critical CAPEX to repair or replace key process equipment ($6.8M) •Major CAPEX to establish adequate capacity for drum machining & slack adjuster assembly ($20 -$25M) •Consolidation of machining operations from three to one manufacturing location •Explore strategic options for casting •Significant product R&D initiatives underway: •Development of Air-Disc Brake components and systems •Aluminum and Austempered Ductile Hubs •Add capacity in Mexico Mid-Term (12-18 months) Long Term (>18 months) Priority 2: Fix Gunite Business Pricing (Ongoing) Gunite >25% revenue and is a CORE business at Accuride and will be competitive and profitable in 2012 Page | 19 Current State •Money losing operation •Customer Demand > Capacity > Operational Capability: •Machining operations are a major bottleneck •Flawed launch of new equipment at Rockford (2009-2010) •Dysfunctional scheduling system across 3 operating sites •Quality system improvements needed •Poor operational leadership and performance: •Excess labor / overtime •Excess scrap, tooling •Excess freight •Inadequate CAPEX investment over 20-30 years Priority 2: Fix Gunite Business Future State Machining TBD Foundry/Other TBD Total TBD Note: Investment in millions Adjusted EBITDA Note: Does not include corporate charges Page | 20 Priority 3: Improve Steel Wheel Business “Re-deploy and Renew” •Consolidate from 3 to 2 NAFTA heavy truck steel wheel plants •Convert Canada to a competitive light wheel only facility or close operation •Re-deploy commercial heavy truck process equipment to Henderson and Monterrey facilities •CAPEX investment of $10-20M over the next 2-3 years to: •Upgrade Monterrey facility and process capability •Invest in new technology to ensure state of the art manufacturing in all processes (i.e. coatings, welding) •Implement LEAN manufacturing system (2011-13) Page | 21 Priority 4: Grow Aluminum Wheel Business “Expand and Grow” •Execute Phase 1 capacity expansion: •Line 4 Launch in Mexico (2Q11) - complete •New Mega-Line at Erie (3Q11) - on schedule •Acquire, integrate and expand Camden, SC operation to increase aluminum wheel capacity (1Q 2012) - on schedule •Exploring additional capacity expansion in Mexico: •Machining capacity (2012) •Expand plant and add forging capacity (2013 - 2014) •Gain market share: •NA:Truck & trailer manufacturers •MX:Truck & trailer manufacturers, Brazil •Expand globally through strategic activity (Asia, Europe) Page | 22 ØAccuride has executed on a series of strategic maneuvers to focus on its core operations, which will strengthen its long-term growth prospects and enhance its ability to serve the leading commercial vehicle OEMs ØNovember 2010 - Announced the sale of Brillion Farm Equipment division to Landoll Corporation ØBrillion Farm Equipment manufactures a full line of tillage, seedbed preparation and seeding equipments made to be durable, long lasting and productive in a wide range of environments ØAccuride originally acquired the business as a part of its 2005 purchase of Transportation Technologies ØThe divestiture is in direct support of Accuride’s strategic focus on the commercial vehicle market ØJanuary 2011 - Announced the sale of Bostrom Seating division to CVGI ØBostrom manufactures a full line of seats for the heavy truck market.It’s products are sold to original equipment manufactures and to aftermarket distributors. ØAccuride originally acquired the business as a part of its 2005 purchase of Transportation Technologies ØThe divestiture is in direct support of Accuride’s strategic focus on core products Divested Bostrom Seating Acquired Forgitron Divested Brillion Farm Equipment Additional Actions Priority 5: Pursue Strategic Opportunities ØProvides manufacturing flexibility & opportunity to optimize aluminum wheel production ØNon-union facility located in the southeastern US ØFacility is close to several OEM assembly plants ØOperations were modified over the past 30 days & are now producing Accuride quality product ØPlant #1 in Portland, TN will be consolidated to our TX & VA plants by year end 2011 moving us closer to our key customers & optimizing capacity & logistics ØCore metal Bumper production processes will be consolidated at our TN chrome plating operation (owned facility) by 2011 year end ØTransfer heavy duty wheel capacity from our London, Ontario facility to our Monterrey, Mexico facility as demand continues to shift to Mexico and the Southwestern United States Page | 23 Page | 24 Summary Income Statement Page | 25 Segment Reporting Page | 26 Net Sales & Adjusted EBITDA Page | 27 Trade Working Capital Page | 28 Customer Receivables - Net Page | 29 Inventories - Net Page | 30 Accounts Payable Page | 31 Net Income To EBITDA Reconciliation Page | 32 Free Cash Flow Page | 33 Net Debt & Liquidity Page | 34 Summary Income Statement Page | 35 Full Year Guidance Net Sales$950.0to$1,000.0 Adjusted EBITDA$110.0to$115.0 EPS - Diluted$0.40 to$0.50 Depreciation & Amortization$50.0 Capital Expenditures$67.0 Cash Interest Expense$30.0 Excess Pension Contributions$15.0 Trade Working Capital Use of Cash$15.0 Tax Rate for Book15% Free Cash Flow($17.0)to($12.0) Page | 36 •Focus on fixing our “core” assets: •Accuride Wheels, Gunite •Operational excellence - manufacturing & supply chain •Make strategic investments: •Organizational skill set improvements •CAPEX - process capability, capacity footprint •Research & Development - future products •100% commitment to: •Fix what is not working today •Divest non-core assets •Expand globally to support our customers’ needs •Southern US and Mexico •Asia •South America •Europe Summary Page | 37 Page | 38 Page | 39 Segment EBITDA Reconciliation
